 



Exhibit 10.35
INDEMNIFICATION AGREEMENT
     This INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into
effective as of this ___ day of                     , 2006, by and between PMC
Commercial Trust, a Texas real estate investment trust (including any successors
thereto, the “Company”), and                                         
(“Indemnitee”).
RECITALS:
     WHEREAS, competent and experienced persons are reluctant to serve or to
continue to serve entities as trust managers, directors, officers, or in other
capacities unless they are provided with adequate protection through insurance
or indemnification, or both, against claims and actions against them arising out
of their service to and activities on behalf of those entities.
     WHEREAS, the current uncertainties relating to the availability of adequate
insurance for trust managers, directors and officers have increased the
difficulty for entities to attract and retain competent and experienced persons.
     WHEREAS, the Board of Trust Managers of the Company (the “Board”) has
determined that the continuation of present trends in litigation will make it
more difficult to attract and retain competent and experienced persons, that
this situation is detrimental to the best interests of the Company’s
shareholders, and that the Company should act to assure its trust managers and
officers that there will be increased certainty of adequate protection in the
future.
     WHEREAS, it is reasonable, prudent, and necessary for the Company to
obligate itself contractually to indemnify its trust managers and officers to
the fullest extent permitted by applicable law in order to induce them to serve
or continue to serve the Company.
     WHEREAS, Indemnitee is willing to serve and continue to serve the Company
on the condition that he be indemnified to the fullest extent permitted by law.
     WHEREAS, concurrently with the execution of this Agreement, Indemnitee is
agreeing to serve or to continue to serve as a trust manager or officer, or
both, of the Company.
AGREEMENTS:
     NOW, THEREFORE, in consideration of the foregoing premises, Indemnitee’s
agreement to serve or continue to serve as a trust manager or officer, or both,
of the Company, the covenants contained in this Agreement, and for other good
and valuable consideration, the receipt of which is hereby acknowledged, the
Company and Indemnitee hereby agree as follows:

1.   Certain Definitions. For purposes of this Agreement:

  (a)   Affiliate: shall mean any Person that directly, or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with the Person specified.

 



--------------------------------------------------------------------------------



 



  (b)   Change of Control: shall mean the occurrence of any of the following
events:

  (i)   The acquisition after the date of this Agreement by any individual,
entity, or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934 (the “Exchange Act”)) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (x) the then outstanding shares of beneficial interest
of the Company (the “Outstanding Company Shares”) or (y) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of trust managers (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this paragraph (i), the
following acquisitions shall not constitute a Change of Control: (A) any
acquisition directly from the Company or any Subsidiary of the Company; (B) any
acquisition by the Company or any Subsidiary of the Company; (C) any acquisition
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or any Subsidiary of the Company; or (D) any acquisition by any entity
or its security holders pursuant to a transaction which complies with clauses
(A), (B), and (C) of paragraph (iii) below;     (ii)   Individuals who, as of
the date of this Agreement, constitute the Board (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a trust manager subsequent to the date of
this Agreement whose election or appointment by the Board or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the trust managers then comprising the Incumbent Board, shall in
either case be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of trust managers or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board;     (iii)   Consummation of a reorganization,
merger or consolidation or sale or other disposition of all or substantially all
of the assets of the Company or an acquisition of assets of another entity (a
“Business Combination”), unless in each case, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Shares and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of trust managers or directors, as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity which as a result of such

-2-



--------------------------------------------------------------------------------



 



      transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Shares and Outstanding Company Voting
Securities, as the case may be, (B) no Person (excluding any employee benefit
plan (or related trust) of the Company or the entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the ownership interests of the entity resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such entity except to the extent that such ownership of the
Company existed prior to the Business Combination and (C) at least a majority of
the members of the board of trust managers or directors of the entity resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or     (iv)   Approval by the
shareholders of the Company of a complete liquidation or dissolution of the
Company.

  (c)   Claim: shall mean any threatened, pending, or completed action, suit, or
proceeding (including, without limitation, securities laws actions, suits, and
proceedings and also any cross claim or counterclaim in any action, suit, or
proceeding), whether civil, criminal, arbitral, administrative, or investigative
in nature, or any inquiry or investigation (including discovery), whether
conducted by the Company or any other Person, that Indemnitee in good faith
believes might lead to the institution of any action, suit, or proceeding.    
(d)   Expenses: shall mean all costs, expenses (including attorneys’ and expert
witnesses’ fees, costs and expenses), and obligations paid or incurred in
connection with investigating, defending (including affirmative defenses and
counterclaims), being a witness in, or participating in (including on appeal),
or preparing to defend, be a witness in, or participate in, any Claim relating
to any Indemnifiable Event.     (e)   Indemnifiable Event: shall mean any actual
or alleged act, omission, statement, misstatement, event, or occurrence related
to the fact that Indemnitee is or was a trust manager, officer, agent, or
fiduciary of the Company, or is or was serving at the request of the Company as
a trust manager, director, officer, trustee, agent, or fiduciary of another
corporation, partnership, joint venture, employee benefit plan, trust, or other
enterprise, or by reason of any actual or alleged thing done or not done by
Indemnitee in any such capacity. For purposes of this Agreement, the Company
agrees that Indemnitee’s service on behalf of or with respect to any Subsidiary,
Affiliate or employee benefits plan of the Company or any Subsidiary or
Affiliate of the Company shall be deemed to be at the request of the Company.

-3-



--------------------------------------------------------------------------------



 



  (f)   Indemnifiable Liabilities: shall mean all Expenses and all other
liabilities, damages (including, without limitation, punitive, exemplary, and
the multiplied portion of any damages), judgments, payments, fines, penalties,
amounts paid in settlement, and awards paid or incurred that arise out of, or in
any way relate to, any Indemnifiable Event.     (g)   Potential Change of
Control: shall be deemed to have occurred if (i) the Company enters into an
agreement, the consummation of which would result in the occurrence of a Change
of Control; (ii) any Person (including the Company) publicly announces an
intention to take or to consider taking actions that, if consummated, would
constitute a Change of Control; or (iii) the Board adopts a resolution to the
effect that, for purposes of this Agreement, a Potential Change of Control has
occurred.     (h)   Reviewing Party: shall mean a member or members of the Board
who are not parties to the particular Claim for which Indemnitee is seeking
indemnification or if a Change of Control has occurred or if there is a
Potential Change of Control and Indemnitee so requests, or if the members of the
Board so elect, or if all of the members of the Board are parties to such Claim,
Special Counsel.     (i)   Special Counsel: shall mean special, independent
legal counsel selected by Indemnitee (if permitted by applicable law) and
approved by the Company (which approval shall not be unreasonably withheld), and
who has not otherwise performed material legal services for the Company or for
Indemnitee within the last three years (other than as Special Counsel under this
Agreement or similar agreements); it being agreed that if applicable law does
not permit selection by the Indemnitee and/or approval by the Company, then the
selection and approval of such counsel shall be made in accordance with
applicable law.     (j)   Subsidiary: shall mean, with respect to any Person,
any corporation or other entity of which a majority of the voting power of the
voting equity securities or equity interest is owned, directly or indirectly, by
that Person.

2.   Indemnification and Expense Advancement.

  (a)   The Company shall indemnify Indemnitee and hold Indemnitee harmless to
the fullest extent permitted by law, as soon as practicable but in any event no
later than 30 days after written demand is presented to the Company, from and
against any and all Indemnifiable Liabilities. Notwithstanding the foregoing,
the obligations of the Company under this Section 2(a) shall be subject to the
condition that the Reviewing Party shall not have determined (in a written
opinion, in any case in which Special Counsel is involved) that Indemnitee is
not permitted to be indemnified under applicable law. Nothing contained in this
Agreement shall require any determination under this Section 2(a) to be made by
the Reviewing Party prior to the disposition or conclusion of the Claim against
the Indemnitee.

-4-



--------------------------------------------------------------------------------



 



  (b)   If so requested by Indemnitee, the Company shall advance to Indemnitee
all reasonable Expenses incurred by Indemnitee to the fullest extent permitted
by law (or, if applicable, reimburse Indemnitee for any and all reasonable
Expenses incurred by Indemnitee and previously paid by Indemnitee) within ten
business days after such request (an “Expense Advance”). In making any request
for an Expense Advance, Indemnitee shall submit (but only if required by
applicable law) to the Company a written affirmation of Indemnitee’s good faith
belief that Indemnitee has met the standards of conduct necessary for
indemnification under the terms of this Agreement and a written undertaking by
or on behalf of Indemnitee to repay the amount paid or reimbursed if it is
ultimately determined that indemnification against Expenses incurred by
Indemnitee in connection with such Indemnifiable Event is prohibited pursuant to
this Agreement or applicable law. The Company shall be obligated from time to
time at the request of Indemnitee to make or pay an Expense Advance in advance
of the final disposition or conclusion of any Claim. In connection with any
request for an Expense Advance, if requested by the Company, Indemnitee or
Indemnitee’s counsel shall submit an affidavit stating that the Expenses to
which the Expense Advances relate are reasonable. Any dispute as to the
reasonableness of any Expense shall not delay an Expense Advance by the Company.
If, when, and to the extent that the Reviewing Party determines that Indemnitee
would not be permitted to be indemnified with respect to a Claim under
applicable law or the amount of the Expense Advance was not reasonable, the
Company shall be entitled to be reimbursed by Indemnitee and Indemnitee hereby
agrees to reimburse the Company without interest (which agreement shall be an
unsecured obligation of Indemnitee) for (x) all related Expense Advances
theretofore made or paid by the Company in the event that it is determined that
indemnification would not be permitted or (y) the excessive portion of any
Expense Advances in the event that it is determined that such Expenses Advances
were unreasonable, in either case, if and to the extent such reimbursement is
required by applicable law; provided, however, that if Indemnitee has commenced
legal proceedings in a court of competent jurisdiction to secure a determination
that Indemnitee could be indemnified under applicable law, or that the Expense
Advances were reasonable, any determination made by the Reviewing Party that
Indemnitee would not be permitted to be indemnified under applicable law or that
the Expense Advances were unreasonable shall not be binding, and the Company
shall be obligated to continue to make Expense Advances, until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or lapsed), which determination shall be
conclusive and binding. If there has been a Potential Change of Control or a
Change of Control, the Reviewing Party shall be advised by or shall be Special
Counsel, if Indemnitee so requests. If there has been no determination by the
Reviewing Party or if the Reviewing Party determines that Indemnitee
substantively is not permitted to be indemnified in whole or part under
applicable law or that any Expense Advances were unreasonable, Indemnitee shall
have the right to commence litigation in any court in the State of Texas having
subject matter jurisdiction thereof and in which venue is proper seeking an
initial determination by the court or challenging any

-5-



--------------------------------------------------------------------------------



 



      such determination by the Reviewing Party or any aspect thereof, and the
Company hereby consents to service of process and to appear in any such
proceeding. Any determination by the Reviewing Party otherwise shall be
conclusive and binding on the Company and Indemnitee.     (c)   With respect to
any Claim relating to any Indemnifiable Event, the Company shall be entitled to
participate in or, at its option, assume the defense, appeal or settlement of
such Claim.     (d)   Nothing in this Agreement, however, shall require the
Company to indemnify Indemnitee with respect to any Claim initiated by
Indemnitee, other than a Claim solely seeking enforcement of the Company’s
indemnification obligations to Indemnitee or a Claim authorized by the Board.

3.   Change of Control. The Company agrees that, if there is a Potential Change
in Control or a Change of Control and if Indemnitee requests in writing that
Special Counsel be the Reviewing Party, then Special Counsel shall be the
Reviewing Party. In such a case, the Company agrees not to request or seek
reimbursement from Indemnitee of any indemnification payment or Expense Advances
unless Special Counsel has rendered its written opinion to the Company and
Indemnitee (i) that the Company was not or is not permitted under applicable law
to pay Indemnitee and to allow Indemnitee to retain such indemnification payment
or Expense Advances or (ii) that such Expense Advances were unreasonable.
However, if Indemnitee has commenced legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee could be indemnified
under applicable law or that the Expense Advances were reasonable, any
determination made by Special Counsel that Indemnitee would not be permitted to
be indemnified under applicable law or that the Expense Advances were
unreasonable shall not be binding, and Indemnitee shall not be required to
reimburse the Company for any Expense Advance, and the Company shall be
obligated to continue to make Expense Advances, until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefore have been exhausted or lapsed), which determination shall be
conclusive and binding. The Company agrees to pay the reasonable fees of Special
Counsel and to indemnify Special Counsel against any and all expenses (including
attorneys’ fees), claims, liabilities, and damages arising out of or relating to
this Agreement or Special Counsel’s engagement pursuant hereto.   4.  
Indemnification for Additional Expenses. The Company shall indemnify Indemnitee
against any and all costs and expenses (including attorneys’ and expert
witnesses’ fees, costs and expenses) and, if requested by Indemnitee, shall
(within two business days of that request) advance those costs and expenses to
Indemnitee, that are incurred by Indemnitee if Indemnitee, whether by formal
proceedings or through demand and negotiation without formal proceedings:
(a) seeks to enforce Indemnitee’s rights under this Agreement; (b) seeks to
enforce Indemnitee’s rights to expense advancement or indemnification under any
other agreement or provision of the Company’s Declaration of Trust, as amended
(the “Declaration of Trust”), or Bylaws (the “Bylaws”) now or hereafter in
effect relating to Claims for Indemnifiable Events; or (c) seeks recovery under
any directors’ and officers’ liability insurance policies maintained by the
Company,

-6-



--------------------------------------------------------------------------------



 



    in each case regardless of whether Indemnitee ultimately prevails; provided
that a court of competent jurisdiction has not found Indemnitee’s claim for
indemnification or expense advancements under the foregoing clause (a), (b) or
(c) to be frivolous, presented for an improper purpose, without evidentiary
support, or otherwise sanctionable under Federal Rule of Civil Procedure No. 11
or an analogous rule or law, and provided further, that if a court makes such a
finding, Indemnitee shall reimburse the Company for all amounts previously
advanced to Indemnitee pursuant to this Section 4. Subject to the provisos
contained in the preceding sentence, to the fullest extent permitted by law, the
Company waives any and all rights that it may have to recover its costs and
expenses from Indemnitee.

5.   Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some, but not all, of
Indemnitee’s Indemnifiable Liabilities, the Company shall indemnify Indemnitee
for the portion thereof to which Indemnitee is entitled. Moreover,
notwithstanding any other provision of this Agreement, to the extent that
Indemnitee has been successful on the merits or otherwise in defense of any or
all Claims relating in whole or in part to an Indemnifiable Event or in defense
of any issue or matter therein, including dismissal with prejudice, Indemnitee
will be indemnified against all Expenses incurred in connection therewith.   6.
  Establishment of Trust. Upon the request of Indemnitee, the Company shall
create a trust (the “Trust”) for the benefit of Indemnitee and, to the extent
such Trust has been created, from time to time upon request by Indemnitee will,
if so authorized by the Company’s Board of Trust Managers, fund the Trust in an
amount sufficient to satisfy any and all Expenses reasonably anticipated at the
time of each such request, and any and all judgments, fines, penalties and
settlement amounts of any and all Claims relating to an Indemnifiable Event from
time to time actually paid or reasonably anticipated or proposed to be paid. The
terms of the Trust will provide that (a) the Trust will not be revoked, or the
principal thereof invaded, without the written consent of Indemnitee, (b) the
trustee thereunder (the “Trustee”) will advance, within ten(10) days of a
written request by Indemnitee, any and all Expenses to Indemnitee, (c) the Trust
will continue to be funded by the Company in accordance with and to the extent
of the funding obligation set forth above, (d) the Trustee will promptly pay to
Indemnitee all amounts to which Indemnitee is entitled in respect of the
Company’s indemnification obligations under this Agreement or otherwise and
(e) all unexpended funds in the Trust will revert to the Company upon a final
determination by a court of competent jurisdiction that Indemnitee has been
fully indemnified under the terms of this Agreement. The Trustee will be chosen
by Indemnitee. Nothing in this Section 6 will relieve the Company of any of its
obligations under this Agreement.   7.   Contribution.

  (a)   Contribution Payment. To the extent the indemnification provided for
under any provision of this Agreement is determined (in the manner hereinabove
provided) not to be permitted under applicable law, the Company, in lieu of
indemnifying Indemnitee, shall, to the extent permitted by law, contribute to
the amount of any and all Indemnifiable Liabilities incurred or paid by
Indemnitee for which such

-7-



--------------------------------------------------------------------------------



 



      indemnification is not permitted. The amount the Company contributes shall
be in such proportion as is appropriate to reflect the relative fault of
Indemnitee, on the one hand, and of the Company and any and all other parties
(including officers and trust managers of the Company other than Indemnitee) who
may be at fault (collectively, including the Company, the “Third Parties”), on
the other hand.

  (b)   Relative Fault. The relative fault of the Third Parties and the
Indemnitee shall be determined by reference to the relative fault of Indemnitee
as determined by the court or other governmental agency or to the extent such
court or other governmental agency does not apportion relative fault, by the
Reviewing Party (which shall include Special Counsel) after giving effect to,
among other things, the relative intent, knowledge, access to information, and
opportunity to prevent or correct the relevant events, of each party, and other
relevant equitable considerations. The Company and Indemnitee agree that it
would not be just and equitable if contribution were determined by pro rata
allocation or by any other method of allocation that does take account of the
equitable considerations referred to in this Section 7(b).

8.   Burden of Proof. In connection with any determination by the Reviewing
Party or otherwise as to whether Indemnitee is entitled to be indemnified under
any provision of this Agreement or to receive contribution pursuant to Section 7
of this Agreement, to the extent permitted by law the burden of proof shall be
on the Company to establish that Indemnitee is not so entitled.   9.   No
Presumption. For purposes of this Agreement, the termination of any Claim by
judgment, order, settlement (whether with or without court approval), or
conviction, or upon a plea of nolo contendere, or its equivalent, or an entry of
an order of probation prior to judgment shall not create a presumption (other
than any presumption arising as a matter of law that the parties may not
contractually agree to disregard) that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law.   10.  
Non-exclusivity. The rights of Indemnitee hereunder shall be in addition to any
other rights Indemnitee may have under the Bylaws or Declaration of Trust or the
Texas Real Estate Investment Trust Act or otherwise. To the extent that a change
in the Texas Real Estate Investment Trust Act (whether by statute or judicial
decision) permits greater indemnification by agreement than would be afforded
currently under the Bylaws or Declaration of Trust and this Agreement, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by that change. Indemnitee’s rights under this
Agreement shall not be diminished by any amendment to the Declaration of Trust
or Bylaws, or of any other agreement or instrument to which Indemnitee is not a
party, and shall not diminish any other rights that Indemnitee now or in the
future has against the Company.   11.   Liability Insurance. Except as otherwise
agreed to by the Company and Indemnitee in a written agreement, to the extent
the Company maintains an insurance policy or policies providing directors’ and
officers’ liability insurance, Indemnitee shall be covered by that

-8-



--------------------------------------------------------------------------------



 



      policy or those policies, in accordance with its or their terms, to the
maximum extent of the coverage available for any Company trust manager or
officer.

12.   Period of Limitations. No action, suit, or proceeding may be brought
against Indemnitee or Indemnitee’s spouse, heirs, executors, or personal or
legal representatives, nor may any cause of action be asserted in any such
action, suit, or proceeding, by or on behalf of the Company, after the
expiration of two years after the statute of limitations commences with respect
to Indemnitee’s act or omission that gave rise to the action, suit, proceeding,
or cause of action; provided, however, that, if any shorter period of
limitations is otherwise applicable to any such action, suit, proceeding, or
cause of action, the shorter period shall govern.   13.   Amendments. No
supplement, modification, or amendment of this Agreement shall be binding unless
executed in writing by both of the parties hereto. No waiver of any provision of
this Agreement shall be effective unless in a writing signed by the party
granting the waiver. No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provisions hereof (whether
or not similar) nor shall that waiver constitute a continuing waiver.   14.  
Other Sources. Indemnitee shall not be required to exercise any rights that
Indemnitee may have against any other Person (for example, under an insurance
policy) before Indemnitee enforces his rights under this Agreement. However, to
the extent the Company actually indemnifies Indemnitee or advances him Expenses,
the Company shall be subrogated to the rights of Indemnitee and shall be
entitled to enforce any such rights which Indemnitee may have against third
parties. Indemnitee shall assist the Company in enforcing those rights if it
pays his costs and expenses of doing so. If Indemnitee is actually indemnified
or advanced Expenses by any third party, then, for so long as Indemnitee is not
required to disgorge the amounts so received, to that extent the Company shall
be relieved of its obligation to indemnify Indemnitee or advance Indemnitee
Expenses.   15.   Binding Effect. This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the parties hereto and their respective
successors, assigns (including any direct or indirect successor by merger or
consolidation), spouses, heirs, and personal and legal representatives. This
Agreement shall continue in effect regardless of whether Indemnitee continues to
serve as an officer or trust manager of the Company or another enterprise at the
Company’s request.   16.   Severability. If any provision of this Agreement is
held to be illegal, invalid, or unenforceable under present or future laws
effective during the term hereof, that provision shall be fully severable; this
Agreement shall be construed and enforced as if that illegal, invalid, or
unenforceable provision had never comprised a part of this Agreement; and the
remaining provisions shall remain in full force and effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its severance
from this Agreement. Furthermore, in lieu of that illegal, invalid, or
unenforceable provision, there shall be added automatically as a part of this
Agreement a provision as similar in

-9-



--------------------------------------------------------------------------------



 



      terms to the illegal, invalid, or unenforceable provision as may be
possible and be legal, valid, and enforceable.

17.   Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Texas applicable to
contracts made and to be performed in that state without giving effect to the
principles of conflicts of laws.   18.   Headings. The headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.   19.   Notices. Whenever this
Agreement requires or permits notice to be given by one party to the other, such
notice must be in writing to be effective and shall be deemed delivered and
received by the party to whom it is sent upon actual receipt (by any means) of
such notice. Receipt of a notice by the Secretary of the Company shall be deemed
receipt of such notice by the Company.   20.   Complete Agreement. This
Agreement constitutes the complete understanding and agreement among the parties
with respect to the subject matter hereof and supersedes all prior agreements
and understandings between the parties with respect to the subject matter hereof
(including, without limitation, the Indemnification Agreement dated September 8,
1999 by and among Indemnitee, PMC Capital, Inc., PMC Investment Corporation, PMC
Funding Corp., PMC Asset Management, Inc. and PMC Advisers, Ltd.) other than any
indemnification rights that Indemnitee may enjoy under the Declaration of Trust,
the Bylaws, or the Texas Real Estate Investment Trust Act.   21.   Counterparts.
This Agreement may be executed and delivered (including by facsimile
transmission) in any number of counterparts, each of which shall be deemed an
original, but in making proof hereof it shall not be necessary to produce or
account for more than one such counterpart.

[Signature page to follow]

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered as of the date first set forth above.

                  PMC COMMERCIAL TRUST    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
           
 
                INDEMNITEE:    
 
                     
 
  Name:        
 
           

S-1